IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT
                        _____________________

                             No. 02-10226
                           Summary Calendar
                        _____________________

DARREN MALEKZADEH,

                 Plaintiff - Appellant,

                                 versus

TEXAS TECH UNIVERSITY; STATE OF TEXAS; TEXAS WORKFORCE
COMMISSION; TEXACO INC.; SCHLUMBERGER LIMITED, (N.V.);
BURLINGTON RESOURCES INC.; PHILLIPS PETROLEUM CO.; T. SCOTT
HICKMAN & ASSOCIATES INC.; JOHN MONTFORD; DONALD HARAGAN;
JORGE I. AUNON; JOHN BURNS; ET AL.,

                 Defendants - Appellees.

__________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 5:98-CV-48-J
_________________________________________________________________
                         September 16, 2002

Before JOLLY, HIGGINBOTHAM, and PARKER, Circuit Judges.

PER CURIAM:*

     Pro   se   Plaintiff   Darren   Malekzadeh   appeals   the   district

court’s final judgment in favor of the defendants in this civil

action.    Malekzadeh appears to argue that the district court erred

in denying his motions for relief from judgment pursuant to Fed. R.

Civ. P. 59(e) and 60(b).    Malekzadeh also appears to argue that the

     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                     1
district court erred in dismissing his non-Title VII claims in

their entirety and in dismissing his Title VII claims against the

individual defendants whom Malekzadeh sued in their personal and

official capacities. Finally, Malekzadeh appears to argue that the

district court committed reversible errors in several pretrial

orders and in several rulings on various non-dispositive motions

made by Malekzadeh and by the defendants before and during the

trial.   After reviewing the record and the briefs of the parties,

we find Malekzadeh’s appeal to be without merit.   We further find

his appeal to be frivolous insofar as Malekzadeh seeks review of

the district court’s dismissal of his claims against Burlington

Resources, Inc., Hickman & Associates, Inc., Phillips Petroleum

Co., Schlumberger, Ltd. and Texaco, Inc. (the “Petroleum Company

Defendants”). Accordingly, we AFFIRM the final judgment of the

district court, and we DISMISS Malekzadeh’s appeal pursuant to

Fifth Circuit Local Rule 42.2 insofar as it seeks review of the

district court’s dismissal of Malekzadeh’s claims against the

Petroleum Company Defendants.

     This Court reviews a district court’s denial of a Rule 59(e)

or Rule 60(b) motion for abuse of discretion.   Midland West Corp.

v. F.D.I.C., 911 F.2d 1141, 1145 (5th Cir. 1990)(standard of review

for Fed. R. Civ. P. 59(e)); Behringer v. Johnson, 75 F.3d 189, 190

(5th Cir. 1996)(standard of review for Fed. R. Civ. P. 60).     In

this case, the district court clearly did not abuse its discretion



                                 2
in denying Malekzadeh’s Rule 59(e) and Rule 60(b) motions.                     The

district court’s instructions to the jury were correct, and the

jury’s verdict was supported by sufficient evidence, cf. Chemical

Distribs.,    Inc.    v.    Exxon     Corp.,   1 F.3d 1478,    1483     (5th

Cir.1993)(“Unless the evidence is of such quality and weight that

reasonable and impartial jurors could not arrive at such a verdict,

the findings of the jury must be upheld.”).                Malekzadeh has put

forward no valid reason for altering or vacating the district

court’s final judgment or granting a new trial.

      The district court’s decisions to dismiss Malekzadeh’s non-

Title VII claims in their entirety and to dismiss Malekzadeh’s

Title VII claims against the individual defendants who were sued in

their   personal     and   official    capacities    were    also    proper    for

essentially the same reasons adopted by the district court.                    See

Malekzadeh v. Texas Tech University, No. 5:98-CV-048-J (N.D. Tex.

Sept. 21, 1999; Sept. 24, 1999; Oct. 1, 1999; Aug. 8, 2001).

      Furthermore, we find that the district court did not abuse its

discretion or commit any other reversible error with respect to any

of   the   pretrial    orders   or     evidentiary    rulings       about   which

Malekzadeh complains in his brief to this Court.               Malekzadeh has

failed to show that he was prejudiced in any way by the district

court’s pretrial order or by the reasonable time limits imposed by

the court.   We also find that Malekzadeh has failed to preserve for

review any alleged error in connection with the district court’s



                                        3
refusal to admit certain evidence subject to the court’s order in

limine.   During the trial, the district court repeatedly explained

to Malekzadeh the proper procedures for obtaining a definitive

ruling    on   the    admissibility     of   such     potentially   prejudicial

evidence.      Because Malekzadeh did not attempt to follow those

procedures     to    present   the    evidence   to   the   court   outside   the

presence of the jury, he cannot now complain about the district

court’s refusal to admit the evidence in question.                    Likewise,

Malekzadeh has failed to preserve for appeal any argument that the

district court erred in refusing to allow the blanket admission of

numerous exhibits because Malekzadeh failed to make any offer of

proof with respect to those exhibits.               See Fed. R. Evid. 103(a);

see also Fischer v. Dallas Federal Sav. and Loan Ass'n, 835 F.2d
567 (5th Cir. 1988).

     Finally, we find Malekzadeh’s appeal to be frivolous insofar

as Malekzadeh seeks review of the district court’s dismissal of his

claims against the Petroleum Company Defendants.                    A frivolous

appeal is one in which "the claim advanced is unreasonable, or ...

is not brought with a reasonably good faith belief that it is

justified." Stelly v. Commissioner of Internal Revenue, 761 F.2d
1113, 1116 (5th Cir.1985).           In his brief to this Court, Malekzadeh

asserts that the district court improperly granted the defendants’

motions to dismiss, but he presents no argument as to why the

district court erred in dismissing his claims against the Petroleum



                                         4
Company Defendants.          Malekzadeh’s complaint likewise failed to

allege any facts which could reasonably be construed to state any

kind of federal claim against the defendants.                  Indeed, as the

district court observed its September 24, 1999 Order, Malekzadeh

barely mentions the Petroleum Company Defendants in his Complaint

at all.      Based on his pleadings and briefs and the other objective

circumstances in this case, Malekzadeh could not possibly have any

justifiable belief that he could persuade this Court to reverse the

district court's judgment as to the Petroleum Company Defendants.

As a result of Malekzadeh’s frivolous appeal, he has wasted the

time       and   resources   of   the   Court   and   the   Petroleum   Company

Defendants with claims which do not appear to have any basis in law

or fact.

       For the foregoing reasons, we AFFIRM the final judgment of the

district court, and we DISMISS Malekzadeh’s appeal pursuant to

Fifth Circuit Local Rule 42.2 insofar as it seeks review of the

district court’s dismissal of Malekzadeh’s claims against the

Petroleum Company Defendants.1

                                                            JUDGMENT AFFIRMED;

                                  APPEAL DISMISSED, IN PART, AS FRIVOLOUS.


       1
       Malekzadeh has also filed a Petition for Hearing En Banc and
a Motion for Leave to File a Supplemental Brief. No member of the
panel nor judge in regular active service on the court having
requested that the Court be polled on Hearing En Banc, (Fed. R.
App. P. and 5th Cir. R. 35), the Motion for Hearing En Banc is
DENIED. Malekzadeh’s Motion for Leave to File a Supplemental Brief
is also DENIED.

                                         5